 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEX PEREZ,                                       No. 2:17-cv-01379-JAM-CKD-P
12                        Petitioner,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    ERIC ARNOLD,
15                        Respondent.
16

17           Petitioner is a California prisoner who is represented by counsel in this habeas corpus

18   action filed pursuant to 28 U.S.C. § 2254. Respondent has answered the habeas petition, ECF

19   No. 10, and petitioner has filed a traverse. ECF No. 15. Upon careful consideration of the record

20   and the applicable law, the undersigned recommends that the petition be denied for the reasons

21   set forth below.

22      I.         Factual and Procedural Background

23           Following a jury trial in the Solano County Superior Court, petitioner was convicted of

24   three felony counts related to an alcohol-induced accident leading to the death of Moses Sala.

25   ECF No. 11-1 at 174-181 (Verdict Forms). Petitioner was sentenced to 11 years in prison. ECF

26   No. 11-1 at 269-270 (Felony Abstract of Judgment). The California Court of Appeal affirmed his

27   convictions on December 22, 2016. ECF No. 11-5 at 69-81 (direct appeal opinion). Petitioner

28   filed the pending habeas corpus petition on July 5, 2017. ECF No. 1.
                                                       1
 1          In affirming the judgment on appeal, the California Court of Appeal, First Appellate

 2   District, summarized the facts as follows:1

 3                  A. The Events of December 4-5, 20122
 4                       On the evening of December 4, Stephen Coen was working as a
                    bartender at Applebee’s in Vacaville. His customers included
 5                  petitioner who was there with some buddies. The group had been at
                    the bar on prior occasions, and Coen chatted with them periodically.
 6                  When Coen testified at trial, he could not recall what time petitioner
                    arrived at the bar on December 4, but he estimated that petitioner was
 7                  there for around an hour and a half. Petitioner paid his bar tab and
                    left Applebee’s at 11:45 p.m.
 8
                         While petitioner was at the Applebee’s bar, he consumed three or
 9                  four 22-ounce Blue Moon beers and one shot of Jim Beam whiskey.
                    Coen became concerned about petitioner’s behavior after he got into
10                  a few “tiffs” with other patrons, and he told petitioner to “calm down
                    and quit getting into confrontations.” While petitioner was outside
11                  attempting to “cool off,” his friends decided it was time to leave.
                    Coen told them that petitioner should not be driving. Coen testified
12                  at trial that petitioner appeared intoxicated when he left the bar.
13                      Just before midnight, petitioner called his friend Hattie Mouzes
                    to discuss her plans to visit him during the Christmas holiday.
14                  Mouzes knew petitioner was driving because she heard his truck’s
                    “really loud” engine. Mouzes could also tell from prior experience
15                  that petitioner had been drinking because his speech was animated
                    and he was slurring his words. At least five times during their 5 to
16                  10-minute conversation, Mouzes told petitioner to slow down and
                    pull over to the side of the road. She became frustrated when he
17                  refused to comply with these requests and hung up on him.
                    Approximately 10-15 minutes later, petitioner called back and told
18                  Mouzes that he had hit something.
19                      Just after midnight on the morning of December 5, Fairfield
                    police officer Keith Pulsipher was dispatched to the scene of an
20                  accident on Peabody Road, a two-lane road with one northbound lane
                    and one southbound lane running between Vacaville and Fairfield.
21                  Visibility was poor that night; it was raining and the few streetlights
                    on that stretch of the road caused a “glare,” which “ma[de] it hard to
22                  see for any reasonable distance.”
23                     At around 12:10 a.m., Pulsipher and his partner found a truck
                    parked on the northbound shoulder of Peabody Road facing south.
24                  The truck had sustained moderate front end damage to the bumper,
25   1
       These factual findings are entitled to a presumption of correctness pursuant to 28 U.S.C. §
26   2254(e)(1). However, the court has independently reviewed the record and concluded that there
     is nothing to rebut this presumption of correctness in this case.
27   2
       “All date references in our factual summary are to the 2012 calendar year unless otherwise
     stated.” All references to appellant in the state court opinion have been changed to petitioner to
28   reflect the current case status.
                                                         2
 1   grill, hood and passenger side headlight. The driver’s airbags had
     deployed and there were no occupants in sight. Because it appeared
 2   that the truck had been traveling south, the officers searched a 500-
     foot area north of where the vehicle was abandoned, but they found
 3   no explanation for the truck damage. A search of the VIN number
     showed that the truck was registered to petitioner’s uncle and aunt,
 4   Albert and Maricella Gutierrez, whose address was in Vacaville.

 5       On the morning of December 5, at approximately 12:16 a.m.,
     Vacaville police officer Nichole King was dispatched to the
 6   Gutierrez home. Petitioner was at the house and asked why the
     officer was there. King responded that she had come to see whether
 7   petitioner was planning to retrieve his truck and he said that he was
     getting ready to do that. King asked if petitioner had been driving the
 8   truck. Petitioner said “no, he had a DD,” meaning a designated
     driver. King expressed concern about the designated driver, but
 9   petitioner refused to disclose his or her identity. When King asked
     petitioner what he hit, he responded that he didn’t know.
10
         King testified that when she interacted with petitioner at the
11   Gutierrez house, he appeared intoxicated. His speech was slurred; his
     gait was unsteady; his eyes were bloodshot and watery; his breath
12   smelled like alcohol; and he interrupted several times when King
     attempted to talk with Mr. Gutierrez. King offered this further
13   explanation for her conclusion: “He asked several times if he could
     go get the truck. I made the blunt statement to him, ‘No, not you,
14   you’re drunk,’ and he never argued that fact.” King also testified that
     it appeared to her that appellant “wanted to end our contact and
15   wanted me to leave the residence.” After Mr. Gutierrez said he was
     going to look at the truck, King prepared to leave, telling petitioner
16   he should just be honest with the Fairfield police and tell them what
     he hit. King reminded petitioner that “that’s what insurance was for,”
17   and although petitioner laughed, he seemed to agree.

18       Later on the morning of December 5, California Highway Patrol
     officer Darren Carrington went to the accident scene to conduct an
19   investigation. The road was wet from the night before, and it had
     been a foggy morning, but the fog was lifting by the time Carrington
20   arrived. That stretch of road was in an unincorporated area of the
     county just north of the Fairfield city limit. In both directions of the
21   two-lane road, a white “fog line” ran between the outer edge of the
     driving lane and a six-foot shoulder. Beyond the shoulder, the ground
22   turned to gravel and then dirt. The speed limit was 45 miles per hour.

23       Carrington found a body lying on a grass embankment near the
     west side shoulder of the road, along with some “debris” from
24   appellant’s truck. Carrington reached the conclusion that the victim
     had been walking south on Peabody on the “west roadway edge . . .
25   at or near the fog line” when he was struck by the truck. Carrington
     then left the accident scene and went to the home of petitioner’s
26   uncle, which was about a 10-minute drive. When Carrington
     questioned petitioner about the accident, he smelled alcohol on
27   petitioner’s breath. Petitioner told the officer that he was driving
     south on Peabody at the speed limit of 45 miles per hour when he hit
28   something, but he was “unsure” of what. He reported that he was
                                         3
 1   “dazed and confused” when the truck came to rest facing south in the
     northbound lane. Petitioner denied that he had consumed alcohol
 2   and did not mention a designated driver.

 3       Jackson Harris is an investigating deputy coroner for the Solano
     County Sherriff’s Department. Harris was assigned to determine the
 4   cause and manner of the death of Moses Sala, the person who was
     found on the side of Peabody Road near petitioner’s truck. Harris
 5   examined the body before it was removed from the accident scene.
     Sala was lying on a grassy embankment approximately 20 feet from
 6   the western edge of the road. A hat and shoe were recovered from
     the west edge of the road and a matching shoe was found in a grassy
 7   area on the opposite side of the two-lane road. Harris determined that
     Sala lived in Fairfield, approximately a half mile south of the
 8   accident scene and that he was walking in that direction, toward the
     oncoming northbound traffic, when he was hit from behind by
 9   appellant’s truck.

10       When Harris examined the body at the accident scene, it was
     apparent that Sala sustained multiple compound fractures; the femur
11   bone in both of his legs had broken through the skin; and one of his
     humerus bones had broken through the skin of his arm. Numerous
12   lacerations, abrasions, contusions and bruises covered his body,
     including on his head, face and chest. Blood samples were taken at
13   the scene; an autopsy was performed; and Sala’s death certificate was
     introduced into evidence at trial.
14
         On the evening of December 5, at 7:58 p.m., petitioner sent his
15   friend Hallie Mouzes a text message which stated: “I killed someone
     last night.” Under cross-examination, Mouzes acknowledged that
16   she did not know whether petitioner sent that message after law
     enforcement notified him about discovering Sala’s body.
17
     B. The Forensic Evidence
18
            Police collected blood samples from inside the truck on the
19   airbags and outside the truck on the front hood. Petitioner could not
     be excluded as the source of the blood on the airbags. The blood from
20   the hood matched a reference sample from Sala.
21            California Highway Patrol officer William Gerstmar
     conducted an inspection of petitioner’s truck at the tow yard where it
22   had been moved after the accident. Gerstmar testified that the front
     brakes appeared new and serviceable and he could not find anything
23   wrong with the rear brakes. Gerstmar took photographs of the truck
     interior, which showed that the “curtain” airbags on both sides of the
24   cabin had deployed, and the steering wheel airbag had also deployed,
     but the front panel airbag on the passenger side had not. Gerstmar
25   testified that the likely explanation for this fact was that the passenger
     seat sensor had not been activated because nobody was sitting in it.
26
              California Highway Patrol Lieutenant John Blencowe
27   testified about crash data retrieved from the Event Data Recorder
     (EDR) in appellant’s truck. Blencowe explained to the jury that
28   when the airbags deployed, a computer in the truck recorded
                                          4
 1   pertinent data on a sensing diagnostic module (SDM), and that data
     was subsequently printed in a PDF document. The PDF document
 2   was introduced into evidence as People’s Exhibit 11. Using data in
     Exhibit 11, Blencowe testified that appellant’s truck was traveling at
 3   a speed of 81 miles per hour when it struck Sala. Two and one-half
     seconds before impact, the truck was traveling at a speed of 85 miles
 4   per hour, then the driver engaged the brakes and slowed to 81 miles
     per hour.
 5
     C. Expert Testimony Regarding the Effects of Drinking Alcohol
 6
            Samandeep Mahil is a criminalist employed by the Solano
 7   County District Attorney’s Bureau of Forensic Services. At trial,
     Mahil testified as “an expert in the area of the effects of alcohol on
 8   the human body.”

 9           Mahil described the manner in which alcohol is absorbed into
     the bloodstream. She also testified that as the concentration of
10   alcohol in a person’s blood (the BAC) increases, “impairment also
     increases.” Initially, alcohol consumption causes mental
11   impairments, and as the BAC increases there are also physical
     impairments. Mahil testified that alcohol affects everyone
12   differently. She then offered the opinion that a person with a BAC of
     .08 would “typically” show signs of small muscle impairment,
13   although such impairment may also be apparent in a person with a
     BAC of .06. Mahil also testified that when the BAC reaches the level
14   of .08 or higher, she would “definitely” expect to see large muscle
     impairment, although such signs might also manifest at lower levels
15   for some individuals.

16           Mahil testified that standard “objective signs of intoxication”
     include red eyes, slurred speech, and an unsteady gait. Red watery
17   eyes are a sign that alcohol is affecting the central nervous system by
     slowing down brain function; slurred speech is a sign of small muscle
18   impairment; and an unsteady gait is a sign of large muscle
     impairment. Mahil offered the opinion that all people are impaired
19   when their BAC level reaches .08, but that they can be impaired at
     levels much lower than that.
20
             Mahil was asked about a hypothetical man of appellant’s
21   weight who consumed the amount of alcohol served to appellant on
     December 4, displayed the symptoms attributed to appellant that
22   night, and had been involved in a car accident. Mahil testified that
     these circumstances were “consistent with someone who would be
23   impaired and unable to operate a motor vehicle safely.”

24           Mahil also described a mathematical formula for calculating
     a person’s BAC level. Applying that formula to the person in the
25   prosecutor’s hypothetical, Mahil gave the opinion that the person’s
     BAC level was between .033 and .080 percent. However, during
26   cross-examination, Mahil acknowledged several variables can affect
     the calculation of person’s BAC level. Ultimately, Mahil offered the
27   opinion that in the hypothetical described to her “the individual could
     have been impaired by alcohol and the fact that they are exhibiting
28   slurred speech, unsteady gait, if that’s due to the alcohol, then they
                                        5
 1                   would be impaired for the purpose of driving a motor vehicle safely.”

 2      II.      Legal Standards

 3            A. Federal Habeas Corpus Standard

 4            An application for a writ of habeas corpus by a person in custody pursuant to a state court

 5   judgment can be granted only for violations of the Constitution or laws of the United States. 28

 6   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or

 7   application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502

 8   U.S. 62, 67-68 (1991); Park v. California, 202 F.2d 1146, 1149 (9th Cir. 2000).

 9            Title 28 U.S.C. § 2254(d) sets forth the following limitation on the granting of federal

10   habeas corpus relief:

11                   An application for a writ of habeas corpus on behalf of a person in
                     custody pursuant to the judgment of a State court shall not be granted
12                   with respect to any claim that was adjudicated on the merits in State
                     court proceedings unless the adjudication of the claim-
13
                            (1) resulted in a decision that was contrary to, or involved an
14                   unreasonable application of, clearly established Federal law, as
                     determined by the Supreme Court of the United States; or
15
                             (2) resulted in a decision that was based on an unreasonable
16                   determination of the facts in light of the evidence presented in the
                     State court proceeding.
17
     The “contrary to” and “unreasonable application” clauses of § 2254(d)(1) are different, as the
18
     Supreme Court has explained:
19
                     A federal habeas court may issue the writ under the “contrary to”
20                   clause if the state court applies a rule different from the governing
                     law set forth in our cases, or if it decides a case differently than we
21                   have done on a set of materially indistinguishable facts. The court
                     may grant relief under the “unreasonable application” clause if the
22                   state court correctly identifies the governing legal principle from our
                     decisions but unreasonably applies it to the facts of the particular
23                   case. The focus of the latter inquiry is on whether the state court's
                     application of clearly established federal law is objectively
24                   unreasonable, and we stressed in Williams [v. Taylor, 529 U.S. 362
                     (2000)] that an unreasonable application is different from an
25                   incorrect one.

26   Bell v. Cone, 535 U.S. 685, 694 (2002). “A state court's determination that a claim lacks merit

27   precludes federal habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of

28   the state court's decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough
                                                         6
 1   v. Alvarado, 541 U.S. 652, 664 (2004)). Accordingly, “[a]s a condition for obtaining habeas

 2   corpus from a federal court, a state prisoner must show that the state court's ruling on the claim

 3   being presented in federal court was so lacking in justification that there was an error well

 4   understood and comprehended in existing law beyond any possibility for fairminded

 5   disagreement.” Richter, 562 U.S. at 103.

 6          Relief is also available under the AEDPA where the state court predicates its adjudication

 7   of a claim on an unreasonable factual determination. 28 U.S.C. § 2254(d)(2). The statute

 8   explicitly limits this inquiry to the evidence that was before the state court. See also Cullen v.

 9   Pinholster, 563 U.S. 170 (2011). Under § 2254(d)(2), factual findings of a state court are

10   presumed to be correct subject only to a review of the record which demonstrates that the factual

11   finding(s) “resulted in a decision that was based on an unreasonable determination of the facts in

12   light of the evidence presented in the state court proceeding.” It makes no sense to interpret

13   “unreasonable” in § 2254(d)(2) in a manner different from that same word as it appears in

14   § 2254(d)(1) – i.e., the factual error must be so apparent that “fairminded jurists” examining the

15   same record could not abide by the state court factual determination. Therefore, a petitioner must

16   show clearly and convincingly that the factual determination is unreasonable. See Rice v.

17   Collins, 546 U.S. 333, 338 (2006).

18          The court looks to the last reasoned state court decision as the basis for the state court

19   judgment. Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991). The petitioner bears “the burden to

20   demonstrate that ‘there was no reasonable basis for the state court to deny relief.’” Walker v.
21   Martel, 709 F.3d 925, 939 (9th Cir. 2013) (quoting Richter, 562 U.S. at 98).

22          B. Sufficiency of the Evidence

23          Due process requires that each essential element of a criminal offense be proven beyond a

24   reasonable doubt. In re Winship, 397 U.S. 358, 364 (1970). In reviewing the sufficiency of

25   evidence to support a conviction, the question is “whether, viewing the evidence in the light most

26   favorable to the prosecution, any rational trier of fact could have found the essential elements of
27   the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, (1974). If the

28   evidence supports conflicting inferences, the reviewing court must presume “that the trier of fact
                                                        7
 1   resolved any such conflicts in favor of the prosecution,” and the court must “defer to that

 2   resolution.” Id. at 326.

 3       III.      Analysis

 4                 A. Sufficiency Challenge to Leaving the Scene of an Accident Involving Injury.
 5              In his first claim for relief, petitioner contends that the evidence supporting his conviction

 6   for leaving the scene of an injury accident and the related sentencing enhancement imposed

 7   pursuant to California Vehicle Code § 20001 is legally insufficient because there is no direct

 8   evidence that petitioner knew he injured a person before leaving his truck on the side of the road.3

 9   Petitioner argues, as he did on direct appeal, that while there was evidence that petitioner “saw an

10   object in the forward path of the 2012 Silverado…, it does not prove that [he] was aware that the

11   object struck was a human being.” ECF No. 11-5 at 27 (appellant’s opening brief). Petitioner’s

12   principal argument consists of quoting from People v. Mayo, 194 Cal. App. 2d 527 (1961). See

13   ECF No. 1 at 3-4. However, petitioner fails to cite, much less apply, the proper standard of

14   review governing a sufficiency challenge raised in a federal habeas petition. See Jackson v.

15   Virginia, 443 U.S. at 319.

16              Here, applying the doubly deferential Jackson standard of review, a rational jury could

17   have found sufficient evidence that petitioner knew or reasonably should have known that the

18   object he struck with the truck and therefore injured was in fact a person. The California Court of

19   Appeal’s decision is not an unreasonable application of the Jackson sufficiency standard. The

20   Court of Appeal emphasized that “the same evidence that ‘tends to prove’ [petitioner] saw an
21   obstacle in his path also substantially supports a finding that appellant saw his victim.” ECF No.

22   11-5 at 77 (direct appeal opinion). Reliance on the first responder’s vantage point in failing to

23   locate the body “which ultimately was found 20 feet to the side of the roadway on a grassy

24   embankment is not the equivalent of seeing a person upright walking along the roadway shoulder

25   illuminated by headlights.” Id. While the evidence in this case was circumstantial, such evidence

26
     3
27    Petitioner received a five-year sentencing enhancement on the vehicular manslaughter
     conviction based on the jury’s special finding that he also fled the scene of the accident. See ECF
28   No. 11-1 at 175-176 (jury verdict form).
                                                       8
 1   is sufficient as a matter of law to convict petitioner of leaving the scene of an accident after

 2   causing an injury. Id. at 76 (citing People v. Nordberg, 189 Cal.App.4th 1228, 1238 (2010)).

 3   Moreover, in this case there was no specific denial by petitioner that he injured a person with the

 4   truck he was driving. Id. at 77 (noting that petitioner “did not just dodge the facts; he specifically

 5   lied about having a designated driver; how fast he was driving; and how much he had been

 6   drinking.”). All of the circumstantial evidence points towards petitioner’s knowledge that he

 7   injured a person with the truck at the scene of the accident as the California Court of Appeal so

 8   found. This was not an unreasonable determination of the facts nor contrary to federal law. 28

 9   U.S.C. § 2254(d). Accordingly, the undersigned recommends denying petitioner’s first claim for

10   relief.

11                 B. Sufficiency Challenge to Counts One and Two

12             In his last claim for relief,4 petitioner asserts that the trial court erred in denying petitioner

13   a new trial on the ground that the evidence was insufficient to support a conviction on counts one

14   and two which required evidence of petitioner’s alcohol impairment.5 ECF No. 1 at 4-12; ECF

15   No. 11-5 at 32-33 (appellant’s opening brief). Since it was unclear whether petitioner was raising

16   this issue on direct review as a straight sufficiency challenge or as a challenge to the trial court’s

17   admission of expert testimony from Samandeep Mahil on the effects of alcohol on the human

18   body, the California Court of Appeal denied relief on both theories. ECF No. 11-5 at 78-81

19   (direct appeal opinion). In his reply brief before this court, however, petitioner clarifies that he is

20   challenging the sufficiency of the evidence to support the jury’s verdict on counts one and two.
21

22
     4
       To the extent that petitioner’s traverse identifies the “failure to employ [a] field sobriety test in
     determining petitioner’s condition post-accident” as a separate ground for relief, the court notes
23   that this issue was not raised in the operative § 2254 petition filed by counsel. However, the court
     does not liberally construe pleadings filed by trained counsel. Even if it had been properly raised,
24   this claim does not raise any federal constitutional issue and is therefore not cognizable on
     habeas. See 28 U.S.C. § 2254(a); see also Perez v. Pima County Superior Court, 50 Fed. Appx.
25   368 (9th Cir. 2002) (finding no federal constitutional right to counsel before submitting to a
26   chemical sobriety test even though state rules of criminal procedure guaranteed a suspect’s right
     to consult with counsel either in person or by telephone).
     5
27     The jury acquitted petitioner on count three charging him with driving with a .08% or higher
     blood alcohol concentration causing injury in violation of California Vehicle Code § 23153(b).
28   ECF No. 11-1 at 179 (verdict form).
                                                          9
 1   ECF No. 15 at 5-6. As a result, the issue before this court is limited to whether a rational jury

 2   could have found beyond a reasonable doubt that petitioner’s driving was impaired by his alcohol

 3   consumption on the night of the accident.

 4          Applying the same Jackson standard of sufficiency of the evidence, the state court’s

 5   decision denying relief on this claim is neither contrary to nor an unreasonable application of

 6   clearly established federal law. The California Court of Appeal found sufficient evidence of

 7   petitioner’s alcohol impairment based on the “extensive uncontradicted evidence…which

 8   included testimony from the Applebee’s bartender who interacted with [petitioner] within 15

 9   minutes of the accident; the testimony of petitioner’s friend, Hattie Mouzes, who tried, but failed,

10   to convince him to pull over because he sounded too impaired to drive and he was driving at a

11   high rate of speed; the testimony of Officer King who concluded that [petitioner] was still visibly

12   intoxicated 15 or 20 minutes after the accident; and the testimony of Officer Carrington who

13   could smell alcohol on [petitioner’s] breath the day after the accident.” ECF No. 11-5 at 80-81

14   (direct appeal opinion). In this case, the defense succeeded in convincing the jury that the

15   prosecution failed to prove beyond a reasonable doubt that petitioner’s blood alcohol

16   concentration was .08% or higher. However, there was still more than sufficient evidence

17   demonstrating that petitioner’s driving was impaired by alcohol. As a result, the state court

18   opinion denying relief is neither contrary to nor an unreasonable application of clearly established

19   federal law. The undersigned therefore recommends denying petitioner’s second claim for relief.

20          Accordingly, IT IS HEREBY RECOMMENDED that petitioner’s application for a writ of
21   habeas corpus (ECF No. 1) be denied on the merits.

22          These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, any party may file written

25   objections with the court and serve a copy on all parties. Such a document should be captioned

26   “Objections to Magistrate Judge’s Findings and Recommendations.” In his objections petitioner
27   may address whether a certificate of appealability should issue in the event he files an appeal of

28   the judgment in this case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district
                                                       10
 1   court must issue or deny a certificate of appealability when it enters a final order adverse to the

 2   applicant). A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the applicant

 3   has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(3).

 4   Any response to the objections shall be served and filed within fourteen days after service of the

 5   objections. The parties are advised that failure to file objections within the specified time may

 6   waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 7   1991).

 8   Dated: September 13, 2019
                                                       _____________________________________
 9
                                                       CAROLYN K. DELANEY
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16   12/pere1379.merits.docx

17

18

19

20
21

22

23

24

25

26
27

28
                                                       11
